Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 7-17, 19, and 21-23 are allowed. 
Khan et al. (US 2018/0268238, hereinafter Khan) and Hikvision smart solution 2.0 (https://bsk-ag.ch/wp-content/uploads/2018/11/Smart-Parking-Areas-Solution.pdf , hereinafter Hikvision) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Khan and Hikvision fails to teach or suggest “… wherein the entry and leaving management circuit is further configured to determine whether or not a current time corresponds to an entry an available time corresponding to the reservation information. and open the gate in a case where the current time is determined to correspond to the entry available time 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 11, 19, and 22 recite similarly allowed limitations.
Dependent claims 2-5, 7-10, 12-17, 21, and 23 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khan and Hikvision are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Khan discloses, an information processing apparatus comprising: an entry and leaving management unit (104) configured to analyze a captured image and detect vehicle information included in the captured image (par [0042], fig 1, 108/110), and in a case where there is reservation information of parking corresponding to the detected vehicle information (par [0049], matching the read number with an authorized user is viewed as “reservation information”).
Hikvision discloses in a case where there is reservation information of parking corresponding to the detected vehicle information (pg 6 camera recognizes vehicles plate and opens barrier based on black/white list), open a gate of a parking lot corresponding to the reservation information (pg 6 camera recognizes vehicles plate and opens barrier based on black/white list).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696